J-A04040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIK LONDON                                :
                                               :
                       Appellant               :   No. 523 EDA 2019

       Appeal from the Judgment of Sentence Entered October 12, 2017
       In the Court of Common Pleas of Monroe County Criminal Division
                      at No(s): CP-45-CR-0002141-2017,
              CP-45-CR-0002142-2017, CP-45-CR-0002143-2017


BEFORE:      PANELLA, P.J., STRASSBURGER, J.*, and COLINS, J.*

CONCURRING MEMORANDUM BY PANELLA, P.J.: FILED MARCH 19, 2020

        Although I agree with the Majority’s conclusion that this Court lacks

jurisdiction and we therefore must quash Appellant’s appeal, I disagree with

the legal basis upon which this conclusion rests. In my view, Appellant’s nunc

pro tunc post-sentence motion should have been treated as a Post-Conviction

Relief Act (“PCRA”) petition that the court granted. As a result, the appeal is

timely. However, as the Majority notes, this appeal should be quashed under

Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018) because Appellant filed

only a single notice of appeal for judgments of sentence in three cases.

Therefore, I respectfully concur in result.

        Ordinarily, if no post-sentence motion is filed, a defendant must file a

notice of appeal within thirty days of the judgment of sentence. See
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A04040-20



Pa.R.Crim.P. 720(a)(3); see also Pa.R.A.P. 903(c)(3). At the expiration of the

thirty-day period, if no appeal has been filed, the judgment of sentence

becomes final, and the trial court’s jurisdiction ends. See 42 Pa.C.S.A. §

9545(b)(3); see also Commonwealth v. Robinson, 837 A.2d 1157, 1162

(Pa. 2003). As such, any motion filed after a judgment of sentence is final

must be construed as a petition filed pursuant to the PCRA. See 42 Pa. C.S.A.

§ 9541 - § 9546; see also Commonwealth v. Taylor, 65 A.3d 462, 466 (Pa.

Super. 2013).

     Because Appellant did not file a post-sentence motion or a direct appeal,

his judgment of sentence became final at the expiration of the thirty-day

appeal period. See 42 Pa.C.S.A. § 9545(b)(3). Therefore, Appellant’s

subsequent motion seeking nunc pro tunc relief must be treated as a PCRA

petition because it was filed after Appellant’s judgment of sentence became

final. See Taylor, 65 A.3d at 466.

     In general, a PCRA petition must be filed within one year from the date

the judgment of sentence becomes final. See 42 Pa.C.S.A. § 9545(b)(1); see

also Commonwealth v. Brandon, 51 A.3d 231, 233 (Pa. Super. 2012).

Hence, a PCRA petition must be timely, as the timeliness of a post-conviction

petition is jurisdictional in nature. See Commonwealth v. Montgomery,

181 A.3d 359, 365 (Pa. Super. 2018).

     Here, Appellant’s submission was made within one year of the date his

judgment of sentence became final. See 42 Pa.C.S.A. § 9545(b)(1). As such,

Appellant’s petition was timely under the PCRA. See Montgomery, 181 A.3d

                                     -2-
J-A04040-20



at 365. Furthermore, the trial court evinced its clear intent that Appellant’s

request for restoration of his post-sentence rights merited relief. In the same

order, the court further evinced its intention to restore Appellant’s direct

appeal rights. I would therefore conclude that this direct appeal was timely

filed.

         However, the fact that Appellant filed a single notice of appeal raising

issues that relate to three docket numbers is grounds for quashing Appellant’s

appeal.

         The Pennsylvania Supreme Court has held that “where a single order

resolves issues arising on more than one docket, separate notices of appeal

must be filed for each case.” Walker, 185 A.3d at 971. The Court explained

“[t]he Official Note to Rule 341 provides a bright-line mandatory instruction

to practitioners to file separate notices of appeal” and “[t]he failure to do so

requires the appellate court to quash the appeal.” Id., at 976-977; See also

Pa.R.A.P. 341, Official Note.

         As the Majority correctly notes, Appellant filed his singular notice of

appeal, inclusive of three docket numbers. Appellant’s appeal unambiguously

arises from an order that resolved issues pertaining to more than one lower

court docket.      As such, because he filed this notice after the decision in

Walker, I would conclude that this Court should have quashed Appellant’s

appeal for that reason.

         Accordingly, I respectfully concur in result.



                                         -3-